This is an ordinary action of trespass to try title instituted by appellants, Lettie Hughes and her children, to recover 280 acres of land from the appellee, Benson Landrum. The appellee answered by demurrers, both general and special, pleas of not guilty, equities entitling him to a specific performance of a parol agreement to convey, estoppel, and others. The case was submitted to a jury on the following special issues:
"(1) State whether or not the plaintiff, Mrs. Lettie Hughes, in the presence and hearing of defendant Benson Landrum, agreed with one P. D. Grant, after the death of her husband, E. C. Hughes, to surrender the land in controversy to said P. D. Grant, and said Grant agreed to pay off and release Mrs. Lettie Hughes from the payment of the indebtedness on the lands in issue herein? (2) If you answer the first question 'Yes,' then state whether or not Mrs. Lettie Hughes surrendered *Page 198 
the said property in issue to said P. D. Grant? (3) If you answer the question No. 1 'Yes,' then state whether or not P. D. Grant paid off the indebtedness on the land in controversy, and discharged Mrs. Hughes and the estate of her husband from the payment of the indebtedness due on the land in controversy? (4) State whether or not Mrs. Lettie Hughes abandoned the property in controversy, with no intention of paying off and discharging the indebtedness then against the land in issue, and under circumstances which would warrant an ordinarily prudent person, situated as was said P. D. Grant, in believing and concluding, that said Lettie Hughes intended for him, the said P. D. Grant, to take the land in issue and pay off the then outstanding indebtedness against it? (5) State what caused the plaintiff to assert title to the land in issue herein at this time? (6) State whether or not the plaintiff, Mrs. Lettie Hughes, repudiated the indebtedness on the land at the time she left it? If so, when did this occur? (7) State whether or not Mrs. Lettie Hughes, after the death of her husband, E. C. Hughes, represented to Benson Landrum that she intended to abandon the property in controversy and would not pay off the indebtedness then existing against the same, and that if said Landrum desired to purchase said land he would have to do so from P. D. Grant? (8) If you answer No. 7 'Yes,' then state whether or not Benson Landrum thereafter, relying on said representations and believing them to be true, purchased said land from said P. D. Grant and paid him therefor, and would not have done so but for said representations of Mrs. Lettie Hughes."
To these issues the jury responded as follows: "We, the jury, answer the questions propounded to us by the court as follows: Answer No. 1, 'Yes;' Answer No. 2, 'Yes;' Answer No. 3, 'Yes;' Answer No. 4, 'Yes;' Answer No. 5, 'On account of the enhancement of valuations on said land by the discovery of oil near the said land;' Answer No. 6, 'She did in the fall of 1895;' Answer No. 7, 'Yes;' Answer No. 8, 'Yes.' "
No other issues were submitted to the jury, and no complaint is made of the refusal to submit other issues. Upon this verdict the court rendered judgment in favor of the appellee.
By appropriate assignments the submission of each of these issues is attacked for various reasons, none of which we think is tenable. The facts sought to be elicited by these interrogatories could probably have been ascertained upon questions dealing less with the evidentiary matters, yet, framed as the questions are, they elicit facts sufficient, we think, to authorize the judgment rendered. Neither can we say that the issues submitted are immaterial. An examination of the record also convinces us that the answers find sufficient support in the testimony. The judgment of the court imports such further findings of fact as are necessary to support it; provided, of course, there is evidence sufficient in the record to authorize such findings. We therefore think the judgment is amply supported, both upon the issues of estoppel by her representations, and equities requiring the specific performance of Mrs. Hughes' parol agreement to convey to Landrum's grantor, P. D. Grant. The property being the community property of Mrs. Hughes and her deceased husband, she was authorized to contract for its sale to Grant in consideration of his paying the community debts, and her conduct *Page 199 
in this respect would be binding, not alone upon herself, but upon her children as well.
The judgment is therefore affirmed.
Affirmed.
Writ of error refused.